UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):April 17, 2014 (Exact name of registrant as specified in its charter) Delaware 001-35655 27-1454759 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 121 Alhambra Plaza, Suite 1601 Coral Gables, Florida 33134 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (305) 670-0200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations And Financial Condition. On April 17, 2014, Capital Bank Financial Corp. (the “Company”) issued a press release announcing its financial results for the first quarter of 2014.A copy of the press release is furnished as Exhibit 99.1 herewith and is incorporated herein by reference. The Company will host a conference call for investors and security analysts to discuss the financial results at 5:00 p.m. Eastern Time on April 17, 2014.By press release dated April 3, 2014, the public was invited to listen to the conference call by telephone or by live webcast accessed through the Investor Relations area of the Company’s website at www.capitalbank-us.com.A copy of the presentation slides to be presented at the conference call is furnished as Exhibit 99.2 herewith and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit 99.1 Press Release of Capital Bank Financial Corp. dated April 17, 2014. Exhibit 99.2 Presentation for conference call to be conducted by Capital Bank Financial Corp. on April 17, 2014. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPITAL BANK FINANCIAL CORP. (Registrant) Date:April 17, 2014By:/s/ Christopher G. Marshall Christopher G. Marshall Chief Financial Officer Exhibit Index Exhibit 99.1 Press Release of Capital Bank Financial Corp. dated April 17, 2014. Exhibit 99.2 Presentation for conference call to be conducted by Capital Bank Financial Corp. on April 17, 2014.
